DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 17 September 2020 and 28 October 2020, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology, i.e. means.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 11, 12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viaud et al. (US 2008/0041016) (hereinafter Viaud).
Regarding claims 1 and 11, the Viaud reference discloses a round baler (10) and a bale wrapping apparatus (wrapping arrangement 18) for the baler (10), the round baler (10) comprising a housing (side walls 20) defining a baling chamber (16) and operable to form crop material into a bale having a cylindrical shape (using rollers 24, fig. 1), and the bale wrapping apparatus (18) attached to the housing (side walls 20) and operable to wrap the bale with a wrap material, the bale wrapping apparatus comprising: 
a first wrapping material roll (32); 
a first unrolling device (figs. 2-4) having a loading device (34) for loading the first unrolling device with the first wrapping material roll (32); 
wherein the loading device (34) is mounted pivotably about a pivot axis (bearing 36) and is pivotable between a loading setting (fig. 2) and an operating setting (fig. 4); 
wherein the loading device (34) has a pressure roller (movable support roller 54) rotatable about a rotational axis that is parallel to the pivot axis (36); and 
wherein the pressure roller (54) engages and applies a contact pressure force (as seen in fig. 4) to the first wrapping material roll (32), when the loading device (34) is disposed in the operating setting (fig. 4), to secure the first wrapping material roll (32) in place in the first unrolling device.
Regarding claims 2 and 12, the Viaud reference discloses the bale wrapping apparatus set forth in Claim 1 and the round baler set forth in claim 12, and wherein the first unrolling device includes a guide roller (roll 28) contacting the first wrapping material roll (32), and a brake roller (roller 56, see paragraph [0036]: “support roll 56 may also freely rotate, be driven, or be braked”) contacting the first wrapping material roll (32), wherein the guide roller (28), the brake roller (56) and the pressure roller (54) engage the first wrapping material roll (32) along three lines of contact (fig. 4) when the loading device is disposed in the operating setting (see annotated fig. 4 below)

    PNG
    media_image1.png
    321
    483
    media_image1.png
    Greyscale

Regarding claims 7 and 17, the Viaud reference discloses the bale wrapping apparatus set forth in Claim 1 and the round baler set forth in claim 12, and wherein the first unrolling device includes at least one guide roller (28) arranged parallel to the pivot axis (36).
Regarding claims 8 and 18, the Viaud reference discloses the bale wrapping apparatus set forth in Claim 1 and the round baler set forth in claim 12, and wherein the first unrolling device includes a brake roller (56) arranged parallel to the pivot axis (36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Viaud et al. (US 2008/0041016) (hereinafter Viaud) in view of Chapon et al. (US 7900427) (hereinafter Chapon).
Regarding claims 3 and 13, the Viaud reference discloses the bale wrapping apparatus set forth in Claim 1 and the round baler set forth in Claim 11, but does not expressly disclose wherein the loading device includes at least two pivot arms, with each pivot arm having a first end mounted pivotably about the pivot axis and another end to which the pressure roller is rotatably mounted.  
The Chapon reference discloses in a similar type of wrapping apparatus and round baler that it is old and well known in the relevant art to provide a pressure roller (76) of a loading device, in which the loading device (34) includes at least two pivot arms (40, 44, 46, and 48) (col. 3, lines 10-16), with each pivot arm having a first end (40) mounted pivotably about the pivot axis (bear 36) and another end (48) to which the pressure roller (76) is rotatably mounted.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Viaud wrapping apparatus and round baler by having substituted the structure for supporting and moving a pressure roller including at least two pivot arms, with each pivot arm having a first end mounted pivotably about the pivot axis and another end to which the pressure roller is rotatably mounted, as taught by Chapon, for the structure for supporting and moving the pressure comprising the bent plate structure (Viaud: intermediate frame 42).  In this instance, one of ordinary skill in the art could have substituted one known element for another, the substituted structure could have been easily integrated into the working structure of the Viaud wrapping apparatus and round baler, and the results of the substitution would have been predictable.
Regarding claims 4 and 14, the Viaud wrapping apparatus and round baler, as modified by Chapon above, teaches the bale wrapping apparatus set forth in Claim 3 and the round baler as set forth in claim 13, further comprising a carrying element (Chapon: carrier 38) arranged on the pivot arms (40, 44, 46 and 48).
Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claims 3 and 13 above, and further in view of Visser (US 2016/0345503).
Regarding claims 5, 6, 15 and 16, the Viaud wrapping apparatus and round baler, as modified by Chapon above, teaches the bale wrapping apparatus set forth in Claim 3 and the round baler as set forth in claim 13, but does not disclose wherein the loading device includes at least one loading roller arranged substantially perpendicular to the pivot axis and the rotation axis, and wherein the at least one loading roller is supported by the at least two pivot arms.  
The Visser reference discloses in a similar type of wrapping apparatus and round baler that it is old and well known in the relevant art to provide at least one loading roller (4.1, 4.2) arranged substantially perpendicular to a pivot axis and a rotation axis (see figs. 6-8), and wherein the at least one loading roller (4. 1, 4.2) is supported by the at least two pivot arms (7.1, 7.2 pivot at 14).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Viaud wrapping apparatus and round baler by having incorporated  in the loading device at least one loading roller arranged substantially perpendicular to the pivot axis and the rotation axis, and wherein the at least one loading roller is supported by the at least two pivot arms, as taught by Visser, in order to support a roll of wrapping material during its loading into the loading device.
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claims 1 and 11 above, and further in view of Honhold (EP 1121850).
Regarding claims 9, 10, 19 and 20, the Viaud reference discloses the bale wrapping apparatus set forth in Claim 1 and the round baler set forth in Claim 11, but does not expressly disclose further comprising a loading aid selectively attachable to the first unrolling device for guiding and delivering the first wrapping material roll onto the loading device when the loading device is disposed in the loading setting, and wherein the loading aid includes two guide arms, with the first wrapping material roll guidable by the two guide arms onto the loading device.
The Honhold reference discloses in a similar type of wrapping apparatus and round baler that it is old and well known in the relevant art to provide the wrapping apparatus of the round baler with a loading aid (19, 20, 21, figs. 1-4) selectively attachable to the first unrolling device for guiding and delivering a first wrapping material roll (14a) onto the loading device (15) when the loading device (15) is disposed in the loading setting (figs. 1 and 2), and wherein the loading aid (19, 20, 21) includes two guide arms (19, fig. 3), with the first wrapping material roll (14a) guidable by the two guide arms (19) onto the loading device (15).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Viaud wrapping apparatus and round baler by having incorporated a loading aid selectively attachable to the first unrolling device for guiding and delivering the first wrapping material roll onto the loading device when the loading device is disposed in the loading setting, and wherein the loading aid includes two guide arms, with the first wrapping material roll guidable by the two guide arms onto the loading device, as suggested by Honhold, in order to assist a machine operator with the task of loading a large and heavy roll of wrapping material onto the loading device of the wrapping apparatus of the round baler.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show wrapping devices and round balers including wrapping devices.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12 May 2022